DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 9-11, 14 and 16-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 6, 8 and 17-19 of the issued patent Vagelos, US 10,924,322 B2 (Vagelos’322 hereinafter), in view of Min et al., US 2005/0210515 A1 (Roh hereinafter). Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the subject matter of the issued patent US 10,924,322 B2.
The table below shows a side by side comparison of the instant application over the issued patent.
Instant Application
Issued patent 10,924,322 B2
9. A process for modifying wireless data compression for a wireless device, the process comprising:
generating a graphical user interface on a display for modifying a wireless data compression of a wireless service;


receiving a request with an input device from a user to modify a current wireless data compression with a new wireless data compression;

transmitting with a transceiver the request to modify the current wireless data compression with the new wireless data compression to a server, 

wherein the server operates to evaluate the new wireless data compression requested by the user in view of predetermined information of the user, the server operates to transmit to a wireless network the request to modify the wireless data compression with the new wireless data compression after evaluation, and the wireless network operates to provide wireless service that utilizes the new wireless data compression;



wherein the transceiver of the wireless device is configured to utilize the wireless service from the wireless network utilizing the new wireless data compression;


wherein the request for the new wireless data compression includes a wireless data compression rate and a length of time of the wireless data compression; and
wherein after the length of time of the wireless data compression has expired, the data compression returns to a prior data compression rate.

10. The process for modifying wireless data compression for a wireless device according to claim 9, 
wherein the request for the new wireless data compression comprises a request for the new wireless data compression for a single event; and
wherein after the single event has been completed, the data compression returns to a prior data compression rate.




11. The process for modifying wireless data compression for a wireless device according to claim 9, 
wherein the graphical user interface is further configured to display a data compression rate, a data usage, and a remaining data left in association with the wireless service on the display.

14. The process for modifying wireless data compression for a wireless device according to claim 9, wherein:
the wireless device is configured to decompress wireless data received from the wireless network consistent with the new wireless data compression; and

the wireless device comprises a pre-paid phone with wireless network services provided by a mobile virtual network operator.


16. A non-transitory computer readable storage medium storing computer-readable instructions for modifying wireless data compression for a wireless device, which when executed on a wireless device processor, causes a wireless device to perform the following:
generating a graphical user interface on a display for modifying a wireless data compression of a wireless service;
receiving a request with an input device from a user to modify a current wireless data compression with a new wireless data compression;



transmitting with a transceiver the request to modify the current wireless data compression with the new wireless data compression to a server,

wherein the server operates to evaluate the new wireless data compression requested by the user in view of predetermined information of the user, the server operates to transmit to a wireless network the request to modify the wireless data compression with the new wireless data compression after evaluation, and the wireless network operates to provide wireless service that utilizes the new wireless data compression;
wherein the transceiver of the wireless device is configured to utilize the wireless service from the wireless network utilizing the new wireless data compression;

wherein the request for the new wireless data compression includes a wireless data compression rate and a length of time of the wireless data compression; and
wherein after the length of time of the wireless data compression has expired, the data compression returns to a prior data compression rate.

17. The non-transitory computer readable storage medium storing computer-readable instructions for modifying wireless data compression for a wireless device according to claim 16, wherein the request for the new wireless data compression comprises a request for the new wireless data compression for a single event; and
wherein after the single event has been completed, the data compression returns to a prior data compression rate.

18. The non-transitory computer readable storage medium storing computer-readable instructions for modifying wireless data compression for a wireless device according to claim 16, wherein the graphical user interface is further configured to display a data compression rate, a data usage, and a remaining data left in association with the wireless service on the display.

1. A process for modifying wireless data compression for a wireless electronic device comprising:
generating with a server a graphical user interface on a display of an Internet enabled device for modifying wireless data compression for a wireless electronic device;
receiving a request in the server from a user to modify a current wireless data compression with a new wireless data compression through an input device of the Internet enabled device;





evaluating with the server the requested new wireless data compression request in view of predetermined information of the user;
updating a wireless network with the new wireless data compression after the evaluation with the server; and
providing wireless service from the wireless network to the wireless electronic device utilizing the new wireless data compression;











wherein the request for the new wireless data compression includes a wireless data compression rate and a length of time of the wireless data compression; and
wherein after the length of time of the wireless data compression has expired, the data compression returns to a prior data compression rate.

2. The process according to claim 1, 


wherein the request for the new wireless data compression comprises a request for the new wireless data compression for a single event; and
wherein after the single event has been completed, the data compression returns to a prior data compression rate.

3. The process according to claim 1, 


wherein the generating the graphical user interface on the display of the Internet enabled device further comprises displaying a data compression rate, a data usage, and remaining data left in association with the wireless service. 



6. The process according to claim 5, further comprising: instructing a wireless compression device to provide the wireless device of the user with wireless service consistent with the new wireless data compression.


8. The process according to claim 1, wherein the wireless electronic device is a pre-paid phone with wireless network services provided by a mobile virtual network operator.


17. A non-transitory computer readable storage medium storing computer-readable instructions for modifying a wireless data compression, which when executed on a processor, causes an electronic device to perform the following:

instructions for generating a graphical user interface for modifying the wireless data compression for a wireless device on a display of an Internet enabled device;
instructions for receiving a request from a user to modify a current wireless data compression with a new wireless data compression through an input device of the Internet enabled device;





instructions for evaluating the requested new data compression request in view of predetermined information of the user; and
instructions for updating a wireless data service with the new wireless data compression after the evaluation; and
instructions for providing wireless service from a wireless network to the wireless device utilizing the new wireless data compression,






wherein the request for the new wireless data compression includes a wireless data compression rate and a length of time of the wireless data compression; and
wherein after the length of time of the wireless data compression has expired, the data compression returns to a prior data compression rate.

18. The non-transitory computer readable storage medium according to claim 17, wherein the request of the new wireless data compression comprises a request for the new wireless data compression for a single event; and
wherein after the single event has been completed, the data compression returns to a prior data compression rate.



19. The non-transitory computer readable storage medium according to claim 17, wherein the graphical user interface is further configured to display a data compression rate, a data usage, and remaining data left in association with the wireless service on the display of the Internet enabled device.




Regarding claim 9, Vagelos’322 discloses a process for modifying wireless data compression for a wireless device, the process comprising:
generating a graphical user interface on a display for modifying a wireless data compression of a wireless service;
receiving a request with an input device from a user to modify a current wireless data compression with a new wireless data compression; …
wherein the server operates to evaluate the new wireless data compression requested by the user in view of predetermined information of the user, the server operates to transmit to a wireless network the request to modify the wireless data compression with the new wireless data compression after evaluation, and the wireless network operates to provide wireless service that utilizes the new wireless data compression; …
wherein the request for the new wireless data compression includes a wireless data compression rate and a length of time of the wireless data compression; and
wherein after the length of time of the wireless data compression has expired, the data compression returns to a prior data compression rate (see Vagelos’322, claim 1).
Regarding claim 10, Vagelos’322 discloses wherein the request for the new wireless data compression comprises a request for the new wireless data compression for a single event; and
wherein after the single event has been completed, the data compression returns to a prior data compression rate (see Vagelos’322, claim 2).
Regarding claim 11, Vagelos’322 discloses wherein the graphical user interface is further configured to display a data compression rate, a data usage, and a remaining data left in association with the wireless service on the display (see Vagelos’322, claim 3).
Regarding claim 14, Vagelos’322 discloses wherein:
the wireless device is configured to decompress wireless data received from the wireless network consistent with the new wireless data compression; and
the wireless device comprises a pre-paid phone with wireless network services provided by a mobile virtual network operator (see Vagelos’322, claims 6 and 8).
Regarding claim 16, Vagelos’322 discloses a non-transitory computer readable storage medium storing computer-readable instructions for modifying wireless data compression for a wireless device, which when executed on a wireless device processor, causes a wireless device to perform the following:
generating a graphical user interface on a display for modifying a wireless data compression of a wireless service;
receiving a request with an input device from a user to modify a current wireless data compression with a new wireless data compression; …
wherein the server operates to evaluate the new wireless data compression requested by the user in view of predetermined information of the user, the server operates to transmit to a wireless network the request to modify the wireless data compression with the new wireless data compression after evaluation, and the wireless network operates to provide wireless service that utilizes the new wireless data compression; …
wherein the request for the new wireless data compression includes a wireless data compression rate and a length of time of the wireless data compression; and
wherein after the length of time of the wireless data compression has expired, the data compression returns to a prior data compression rate (see Vagelos’322, claim 17).
Regarding claim 17, Vagelos’322 discloses wherein the request for the new wireless data compression comprises a request for the new wireless data compression for a single event; and
wherein after the single event has been completed, the data compression returns to a prior data compression rate (see Vagelos’322, claim 18).
Regarding claim 18, Vagelos’322 discloses wherein the graphical user interface is further configured to display a data compression rate, a data usage, and a remaining data left in association with the wireless service on the display (see Vagelos’322, claim 19).
Regarding claims 9 and 16, Vagelos’322 does not explicitly disclose transmitting with a transceiver the request to modify the current wireless data compression with the new wireless data compression to a server, … wherein the transceiver of the wireless device is configured to utilize the wireless service from the wireless network utilizing the new wireless data compression.
In the same field of endeavor (e.g., communication system) Roh discloses method for performing moving picture data communication with a client device over a wireless network that comprises transmitting with a transceiver the request to modify the current wireless data compression with the new wireless data compression to a server (When the image quality of a moving picture is changed (Sl6), the client device transmits a changed image quality level to the server device (Sil), such that the data compression rate of the server device is adjusted; see Roh, paragraph [0087]. Also see Fig. 2, elements 200, 240 and 230 and paragraph [0036], “The server device 100 and the client device 200 in accordance with the present invention can employ a wireless local area network (LAN) or Bluetooth communication network for transmitting and receiving data based on a radio frequency (RF) signal protocol or Bluetooth protocol in a wireless fashion. The present invention is not limited to the wireless LAN or Bluetooth communication network”), … wherein the transceiver of the wireless device is configured to utilize the wireless service from the wireless network utilizing the new wireless data compression (A compression operation for the continuously received moving picture data is carried out according to a variably controlled compression rate, such that transmission load of the wireless network is reduced and a stable networking operation can be carried out; see Roh, paragraph [0090]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Roh regarding performing moving picture data communication with a client device over a wireless network, into the method related to modifying wireless data compression for a wireless electronic device of the Instant application, The motivation to do so is to adjusting data compression rate according to transmission load and an image quality level set by the user so that  a transmission function over the network can be improved by increasing data storing efficiency (see Roh, abstract and paragraph [0026]).

Claims 1-8, 12-13, 15 and 19-20, reciting the similar features, are also rejected based on the similar rational.  

Claims 1, 3-4, 7-11, 14 and 16-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 6, 8-11, 14-16 and 17-19 of the issued patent Vagelos, US 10,187,244 B2 (Vagelos’244 hereinafter). Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the subject matter of the issued patent US 10,187,244 B2.
The table below shows a side by side comparison of the instant application over the issued patent.
Instant Application
Issued patent 10,187,244 B2
1. A wireless device configured for modifying a wireless data compression of wireless service, the wireless device comprising:
a display configured to generate a graphical user interface for modifying a wireless data compression of a wireless service;
an input configured to receive a request from a user to modify a current wireless data compression with a new wireless data compression;

a transceiver configured to transmit the request to modify the current wireless data compression with the new wireless data compression to a server, 
wherein the server operates to evaluate the new wireless data compression requested by the user in view of predetermined information of the user, the server operates to transmit to a wireless network the request to modify the wireless data compression with the new wireless data compression after evaluation, and

the wireless network operates to provide wireless service that utilizes the new wireless data compression;

wherein the transceiver of the wireless device is configured to utilize the wireless service from the wireless network utilizing the new wireless data compression;
wherein the request for the new wireless data compression includes a wireless data compression rate and a length of time of the wireless data compression; and
wherein after the length of time of the wireless data compression has expired, the data compression returns to a prior data compression rate.

3. The wireless device configured for modifying a wireless data compression of wireless service according to claim 1, wherein the request for the new wireless data compression comprises a request for the new wireless data compression for a single event; and
wherein after the single event has been completed, the data compression returns to a prior data compression rate.

4. The wireless device configured for modifying a wireless data compression of wireless service according to claim 1, wherein the graphical user interface is further configured to display a data compression rate, a data usage, and a remaining data left in association with the wireless service on the display.

7. The wireless device configured for modifying a wireless data compression of wireless service according to claim 1, wherein:
the wireless device is configured to decompress wireless data received from the wireless network consistent with the new wireless data compression; and
the wireless device is configured as a pre-paid phone with wireless network services provided by a mobile virtual network operator.

8. The wireless device configured for modifying a wireless data compression of wireless service according to claim 1, wherein the predetermined information is a wireless data compression rate.

9. A process for modifying wireless data compression for a wireless device, the process comprising:


generating a graphical user interface on a display for modifying a wireless data compression of a wireless service;
receiving a request with an input device from a user to modify a current wireless data compression with a new wireless data compression;
transmitting with a transceiver the request to modify the current wireless data compression with the new wireless data compression to a server, wherein the server operates to evaluate the new wireless data compression requested by the user in view of predetermined information of the user, 
the server operates to transmit to a wireless network the request to modify the wireless data compression with the new wireless data compression after evaluation, and the wireless network operates to 

provide wireless service that utilizes the new wireless data compression;


wherein the transceiver of the wireless device is configured to utilize the wireless service from the wireless network utilizing the new wireless data compression;

wherein the request for the new wireless data compression includes a wireless data compression rate and a length of time of the wireless data compression; and

wherein after the length of time of the wireless data compression has expired, the data compression returns to a prior data compression rate.

10. The process for modifying wireless data compression for a wireless device according to claim 9, 
wherein the request for the new wireless data compression comprises a request for the new wireless data compression for a single event; and
wherein after the single event has been completed, the data compression returns to a prior data compression rate.

11. The process for modifying wireless data compression for a wireless device according to claim 9, 
wherein the graphical user interface is further configured to display a data compression rate, a data usage, and a remaining data left in association with the wireless service on the display.




14. The process for modifying wireless data compression for a wireless device according to claim 9, wherein:
the wireless device is configured to decompress wireless data received from the wireless network consistent with the new wireless data compression; and

the wireless device comprises a pre-paid phone with wireless network services provided by a mobile virtual network operator.



16. A non-transitory computer readable storage medium storing computer-readable instructions for modifying wireless data compression for a wireless device, which when executed on a wireless device processor, causes a wireless device to perform the following:
generating a graphical user interface on a display for modifying a wireless data compression of a wireless service;



receiving a request with an input device from a user to modify a current wireless data compression with a new wireless data compression;


transmitting with a transceiver the request to modify the current wireless data compression with the new wireless data compression to a server, wherein the server operates to evaluate the new wireless data compression requested by the user in view of predetermined information of the user, 

the server operates to transmit to a wireless network the request to modify the wireless data compression with the new wireless data compression after evaluation, and the wireless network operates to provide wireless service that utilizes the new wireless data compression;
wherein the transceiver of the wireless device is configured to utilize the wireless service from the wireless network utilizing the new wireless data compression;

wherein the request for the new wireless data compression includes a wireless data compression rate and a length of time of the wireless data compression; and
wherein after the length of time of the wireless data compression has expired, the data compression returns to a prior data compression rate.

17. The non-transitory computer readable storage medium storing computer-readable instructions for modifying wireless data compression for a wireless device according to claim 16, wherein the request for the new wireless data compression comprises a request for the new wireless data compression for a single event; and
wherein after the single event has been completed, the data compression returns to a prior data compression rate.

18. The non-transitory computer readable storage medium storing computer-readable instructions for modifying wireless data compression for a wireless device according to claim 16, wherein the graphical user interface is further configured to display a data compression rate, a data usage, and a remaining data left in association with the wireless service on the display.

9. A wireless electronic device configured for modifying wireless data compression comprising:

a display configured to display an application for modifying a wireless data compression on the display of the wireless electronic device;
an input device configured to receive a request from a user to modify a current wireless data compression with a new wireless data compression;






a processor configured to evaluate the requested new wireless data compression request in view of predetermined information of the user;
a transceiver configured to transmit to a wireless network a request to modify the wireless data compression with the new wireless data compression after the evaluation,

the wireless network thereafter operating to provide wireless service that utilizes the new wireless data compression; and
the transceiver further configured to utilize the wireless service from the wireless network utilizing the new wireless data compression,

wherein the request for the new wireless data compression includes a wireless data compression rate and a length of time of the wireless data compression; and
wherein after the length of time of the wireless data compression has expired, the data compression returns to a prior data compression rate.

10. The device according to claim 9, 


wherein the request for the new wireless data compression comprises a request for the new wireless data compression for a single event; and
wherein after the single event has been completed, the data compression returns to a prior data compression rate.

11. The device according to claim 9, 

wherein the application is further configured to display a data compression rate, a data usage, and remaining data left in association with the wireless service on the display of the wireless electronic device.


14. The device according to claim 9, 


wherein the transceiver is further configured to decompress a wireless service consistent with the new wireless data compression.

16. The device according to claim 9 wherein the device comprises a pre-paid phone with wireless network services provided by a mobile virtual network operator.

15. The device according to claim 9, 


wherein the predetermined information is a wireless data compression rate. 


1. A process for modifying wireless data compression for a wireless electronic device comprising:
providing an application for modifying wireless data compression that generates a graphical user interface on a display of the wireless electronic device;
receiving a request from a user to modify a current wireless data compression with a new wireless data compression through an input device;





evaluating the requested new wireless data compression request in view of predetermined information of the user with a processor;
updating the wireless data compression with the new wireless data compression after the evaluation with the processor; and



providing wireless service from a wireless network to the wireless electronic device utilizing the new wireless data compression,







wherein the request for the new wireless data compression includes a wireless data compression rate and a length of time of the wireless data compression; and

wherein after the length of time of the wireless data compression has expired, the data compression returns to a prior data compression rate.

2. The process according to claim 1, 


wherein the request for the new wireless data compression comprises a request for the new wireless data compression for a single event; and
wherein after the single event has been completed, the data compression returns to a prior data compression rate.

3. The process according to claim 1, 


wherein the application is further configured to display a data compression rate, a data usage, and remaining data left in association with the wireless service on the display of the wireless electronic device.



6. The process according to claim 5, further comprising: instructing a wireless compression device to provide the user with wireless service consistent with the new wireless data compression by the server.



8. The process according to claim 1, wherein the wireless electronic device is a pre-paid phone with wireless network services provided by a mobile virtual network operator.


17. A non-transitory computer readable storage medium storing computer-readable instructions for a software application for modifying a wireless data compression, which when executed on a processor, causes an electronic device to perform the following:
instructions for displaying an application for modifying the wireless data compression on a display of the electronic device;


instructions for receiving a request from a user to modify a current wireless data compression with a new wireless data compression through an input device of the electronic device;




instructions for evaluating the requested new data compression
request in view of predetermined information of the user;


instructions for updating a wireless data service with the new wireless data compression after the evaluation; and
instructions for providing wireless service from a wireless network to the electronic device utilizing the new wireless data compression,







wherein the request for the new wireless data compression includes a wireless data compression rate and a length of time of the wireless data compression; and
wherein after the length of time of the wireless data compression has expired, the data compression returns to a prior data compression rate.

18. The non-transitory computer readable storage medium according to claim 17, 


wherein the request of the new wireless data compression comprises a request for the new wireless data compression for a single event; and
wherein after the single event has been completed, the data compression returns to a prior data compression rate.

19. The non-transitory computer readable storage medium according to claim 17, 


wherein the application is further configured to display a data compression rate, a data usage, and remaining data left in association with the wireless service on the display of the electronic device.



Regarding claim 1, Vagelos’244 discloses a wireless device configured for modifying a wireless data compression of wireless service, the wireless device comprising:
a display configured to generate a graphical user interface for modifying a wireless data compression of a wireless service;
an input configured to receive a request from a user to modify a current wireless data compression with a new wireless data compression; …
wherein the server operates to evaluate the new wireless data compression requested by the user in view of predetermined information of the user, the server operates to transmit to a wireless network the request to modify the wireless data compression with the new wireless data compression after evaluation, and
the wireless network operates to provide wireless service that utilizes the new wireless data compression;
wherein the transceiver of the wireless device is configured to utilize the wireless service from the wireless network utilizing the new wireless data compression;
wherein the request for the new wireless data compression includes a wireless data compression rate and a length of time of the wireless data compression; and
wherein after the length of time of the wireless data compression has expired, the data compression returns to a prior data compression rate (see Vagelos’244, claim 9).
Regarding claim 3, Vagelos’244 discloses wherein the request for the new wireless data compression comprises a request for the new wireless data compression for a single event; and
wherein after the single event has been completed, the data compression returns to a prior data compression rate (see Vagelos’244, claim 10).
Regarding claim 4, Vagelos’244 discloses wherein the graphical user interface is further configured to display a data compression rate, a data usage, and a remaining data left in association with the wireless service on the display (see Vagelos’244, claim 11).
Regarding claim 7, Vagelos’244 discloses wherein:
the wireless device is configured to decompress wireless data received from the wireless network consistent with the new wireless data compression; and
the wireless device is configured as a pre-paid phone with wireless network services provided by a mobile virtual network operator (see Vagelos’244, claims 14 and 16).
Regarding claim 8, Vagelos’244 discloses wherein the predetermined information is a wireless data compression rate (see Vagelos’244, claim 15).
Regarding claim 9, Vagelos’244 discloses a process for modifying wireless data compression for a wireless device, the process comprising:
generating a graphical user interface on a display for modifying a wireless data compression of a wireless service;
receiving a request with an input device from a user to modify a current wireless data compression with a new wireless data compression; …
wherein the server operates to evaluate the new wireless data compression requested by the user in view of predetermined information of the user, 
the server operates to transmit to a wireless network the request to modify the wireless data compression with the new wireless data compression after evaluation, and the wireless network operates to provide wireless service that utilizes the new wireless data compression; …
wherein the request for the new wireless data compression includes a wireless data compression rate and a length of time of the wireless data compression; and
wherein after the length of time of the wireless data compression has expired, the data compression returns to a prior data compression rate (see Vagelos’244, claim 1).
Regarding claim 10, Vagelos’244 discloses wherein the request for the new wireless data compression comprises a request for the new wireless data compression for a single event; and
wherein after the single event has been completed, the data compression returns to a prior data compression rate (see Vagelos’244, claim 2).
Regarding claim 11, Vagelos’244 discloses wherein the graphical user interface is further configured to display a data compression rate, a data usage, and a remaining data left in association with the wireless service on the display (see Vagelos’244, claim 3).
Regarding claim 14, Vagelos’244 discloses wherein:
the wireless device is configured to decompress wireless data received from the wireless network consistent with the new wireless data compression; and
the wireless device comprises a pre-paid phone with wireless network services provided by a mobile virtual network operator (see Vagelos’244, claims 6 and 8).
Regarding claim 16, Vagelos’244 discloses a non-transitory computer readable storage medium storing computer-readable instructions for modifying wireless data compression for a wireless device, which when executed on a wireless device processor, causes a wireless device to perform the following:
generating a graphical user interface on a display for modifying a wireless data compression of a wireless service;
receiving a request with an input device from a user to modify a current wireless data compression with a new wireless data compression; …
wherein the server operates to evaluate the new wireless data compression requested by the user in view of predetermined information of the user, 
the server operates to transmit to a wireless network the request to modify the wireless data compression with the new wireless data compression after evaluation, and the wireless network operates to provide wireless service that utilizes the new wireless data compression; …
wherein the request for the new wireless data compression includes a wireless data compression rate and a length of time of the wireless data compression; and
wherein after the length of time of the wireless data compression has expired, the data compression returns to a prior data compression rate (see Vagelos’244, claim 17).
Regarding claim 17, Vagelos’244 discloses wherein the request for the new wireless data compression comprises a request for the new wireless data compression for a single event; and
wherein after the single event has been completed, the data compression returns to a prior data compression rate (see Vagelos’244, claim 18).
Regarding claim 18, Vagelos’244 discloses wherein the graphical user interface is further configured to display a data compression rate, a data usage, and a remaining data left in association with the wireless service on the display (see Vagelos’244, claim 19).
Regarding claims 1, 9 and 16, Vagelos’244 does not explicitly disclose the following features.
Regarding claim 1, a transceiver configured to transmit the request to modify the current wireless data compression with the new wireless data compression to a server, 
Regarding claim 9, transmitting with a transceiver the request to modify the current wireless data compression with the new wireless data compression to a server, … wherein the transceiver of the wireless device is configured to utilize the wireless service from the wireless network utilizing the new wireless data compression;
Regarding claim 16, transmitting with a transceiver the request to modify the current wireless data compression with the new wireless data compression to a server, … wherein the transceiver of the wireless device is configured to utilize the wireless service from the wireless network utilizing the new wireless data compression;
In the same field of endeavor (e.g., communication system) Roh discloses method for performing moving picture data communication with a client device over a wireless network that comprises the following features.
Regarding claim 1, a transceiver configured to transmit the request to modify the current wireless data compression with the new wireless data compression to a server (When the image quality of a moving picture is changed (Sl6), the client device transmits a changed image quality level to the server device (Sil), such that the data compression rate of the server device is adjusted; see Roh, paragraph [0087]. Also see Fig. 2, elements 200, 240 and 230 and paragraph [0036], “The server device 100 and the client device 200 in accordance with the present invention can employ a wireless local area network (LAN) or Bluetooth communication network for transmitting and receiving data based on a radio frequency (RF) signal protocol or Bluetooth protocol in a wireless fashion. The present invention is not limited to the wireless LAN or Bluetooth communication network”), 
Regarding claim 9, transmitting with a transceiver the request to modify the current wireless data compression with the new wireless data compression to a server (When the image quality of a moving picture is changed (Sl6), the client device transmits a changed image quality level to the server device (Sil), such that the data compression rate of the server device is adjusted; see Roh, paragraph [0087]. Also see Fig. 2, elements 200, 240 and 230 and paragraph [0036], “The server device 100 and the client device 200 in accordance with the present invention can employ a wireless local area network (LAN) or Bluetooth communication network for transmitting and receiving data based on a radio frequency (RF) signal protocol or Bluetooth protocol in a wireless fashion. The present invention is not limited to the wireless LAN or Bluetooth communication network”), … wherein the transceiver of the wireless device is configured to utilize the wireless service from the wireless network utilizing the new wireless data compression (A compression operation for the continuously received moving picture data is carried out according to a variably controlled compression rate, such that transmission load of the wireless network is reduced and a stable networking operation can be carried out; see Roh, paragraph [0090]);
Regarding claim 16, transmitting with a transceiver the request to modify the current wireless data compression with the new wireless data compression to a server (When the image quality of a moving picture is changed (Sl6), the client device transmits a changed image quality level to the server device (Sil), such that the data compression rate of the server device is adjusted; see Roh, paragraph [0087]. Also see Fig. 2, elements 200, 240 and 230 and paragraph [0036], “The server device 100 and the client device 200 in accordance with the present invention can employ a wireless local area network (LAN) or Bluetooth communication network for transmitting and receiving data based on a radio frequency (RF) signal protocol or Bluetooth protocol in a wireless fashion. The present invention is not limited to the wireless LAN or Bluetooth communication network”), … wherein the transceiver of the wireless device is configured to utilize the wireless service from the wireless network utilizing the new wireless data compression (A compression operation for the continuously received moving picture data is carried out according to a variably controlled compression rate, such that transmission load of the wireless network is reduced and a stable networking operation can be carried out; see Roh, paragraph [0090]);
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Roh regarding performing moving picture data communication with a client device over a wireless network, into the method related to modifying wireless data compression for a wireless electronic device of the Instant application, The motivation to do so is to adjusting data compression rate according to transmission load and an image quality level set by the user so that  a transmission function over the network can be improved by increasing data storing efficiency (see Roh, abstract and paragraph [0026]).

Claims 2, 5-6, 12-13, 15 and 19-20, reciting the similar features, are also rejected based on the similar rational.  

Examiner’s Comments
The following is examiner’s comments about claims 1-20: 
Claims 1-20 are subjected to double patenting rejections. The claims would be allowable if amended or file terminal disclaimer to overcome the rejections set forth in this Office action above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 08/22/2022